Name: COMMISSION REGULATION (EC) No 288/95 of 13 February 1995 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 34/ 16 14. 2. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 288/95 of 13 February 1995 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, tion known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regulation (EC) No 132/95 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 14 February 1995. Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden to the Euro ­ pean Union (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 132/95 (3), as last amended by Regulation (EC) No 244/95 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 132/95 to the informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No C 241 , 29 . 8 . 1994, p. 21 . 0 OJ No L 19, 27. 1 . 1995, p. 14. (4) OJ No L 29, 8 . 2. 1995, p. 10 . 14. 2. 95 Official Journal of the European Communities No L 34/17 . ANNEX to the Commission Regulation of 13 February 1995 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Q Amount of refund (**) 0405 00 1 1 200 120,98 0405 00 1 1 300 Il 152,20 0405 00 1 1 500 II 156,10 0405 00 1 1 700 II 160,00 0405 00 19 200 II 120,98 0405 00 19 300 II 152,20 0405 00 19 500 II 156,10 0405 00 19 700 160,00 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indi ­ cated by "**. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.